Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 11-15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2021/0152685) hereafter Li in view of Adams (US 2019/0065714) hereafter Adams.
Regarding claim 1. Li discloses an input device comprising: 
a plurality of sensor electrodes configured for capacitive sensing in a sensing region of the input device (para 82); and
an authentication component configured to: 
receive a first authentication input via a first authentication device (para 85); 
determine whether the first authentication input matches a first credential of an authorized user (para 115); and 
selectively activate one or more light sources based at least in part on whether the first authentication input matches the first credential of an authorized user (para 115, if in S301, the user performs the third operation in the screen-off state, after the fingerprint authentication succeeds, the terminal may light up the touchscreen and directly display the second lock screen interface, and the second lock screen interface includes the navigation menu), the one or more light sources being configured to illuminate at least a portion of the sensing region of the input device (para 82).
	Li does not explicitly disclose associated with a first authentication factor of a multi-factor authentication operation that controls access to an electronic system or associated with a second authentication factor of the multi-factor authentication operation.  However, in an analogous art, Adams discloses utilizing inputs for accessing devices including a first authentication factor of a multi-factor authentication operation that controls access to an electronic system (para 33-38; see also fig 3 and corresponding text) and a second authentication factor of the multi-factor authentication operation (para 39-41; see also fig 3 and corresponding text).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Li with the implementation of Adams in order to allow for easy access under normal circumstances and provide a mechanism to force the device to utilize a different input when the user is under duress (para 29).

Regarding claim 2. Li and Adams disclose the input device of claim 1, wherein the first authentication device comprises a fingerprint sensor, and wherein the first authentication input represents a fingerprint (Li, para 85, 115).

Regarding claim 3. Li and Adams disclose the input device of claim 1, wherein the authentication component is configured to activate the one or more light sources responsive to determining that the first authentication input matches the first credential of an authorized user (Li, para 115).

Regarding claim 4. Li and Adams disclose the input device of claim 1, further comprising: an input surface associated with the sensing region, wherein the plurality of sensor electrodes and the one or more light sources are disposed behind the input surface (Li, para 82).

Regarding claim 5. Li and Adams disclose s the input device of claim 4, wherein the first authentication device is also disposed behind the input surface (Li, para 85).

Regarding claim 6. Li and Adams disclose the input device of claim 5, wherein the one or more light sources are configured to illuminate the sensing region by projecting a plurality of dots onto the input surface (Li, para 82, [examiner considers each pixel to be a dot]).

Regarding claim 7. Li and Adams disclose the input device of claim 1, wherein the authentication component is further configured to: receive a second authentication input via the plurality of sensor electrodes responsive to activating the one or more light sources (Li, fig 10B and corresponding text, user activates the icon from second lock screen of fig 3; para 155; Adams, para 33-41); determine whether the second authentication input matches a second credential associated with the second authentication factor of the multi-factor authentication operation (Adams, para 33-41, see also fig 3 and corresponding text; Li, para 155); and selectively enable access to the electronic system based at least in part on whether the second authentication input matches the second credential (Adams, para 33-41, figure 3 and corresponding text; Li, para 155, access is gained when username and password are correct).

Regarding claim 8. Li and Adams disclose the input device of claim 7, wherein the authentication component is further configured to: deactivate the one or more light sources responsive to determining that the second authentication input matches the second credential (Li, para 82, 155, light sources from each individual pixel will vary as the screen changes).

Claims 11-15 are similar in scope to claims 1-8 and are rejected under similar rationale.

Claims 18-19 are similar in scope to claims 1-8 and are rejected under similar rationale.

Claims 9-10, 16-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Adams as applied to claim 7 above, and further in view of Azar et al. (US 2017/0063852) hereafter Azar.
Regarding claim 9. Li and Adams disclose the input device of claim 7, wherein the authentication component is further configured to: but does not explicitly disclose alter the illumination of the sensing region responsive to determining that the second authentication input does not match the second credential.  However, in an analogous art, Azar discloses multifactor authentication including alter the illumination of the sensing region responsive to determining that the second authentication input does not match the second credential (para 45-46).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Li and Adams with the implementation of Azar in order to deactivate the display and switch the device to a low power state thereby saving battery (para 68).

Regarding claim 10. Li, Adams, and Azar disclose the input device of claim 9, wherein the authentication component is configured to alter the illumination of the sensing region by changing a color or pattern of light emitted by at least one of the light sources (Azar, para 45-46).

Claims 16-17 are similar in scope to claims 9-10 and are rejected under similar rationale.

Claim 20 is similar in scope to claim 9 and is rejected under similar rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/Primary Examiner, Art Unit 2439